UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 12-3941
                                    _____________

                               KEMPIS P. SONGSTER

                                           v.

       SECRETARY PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
      DAVID DIGUGLIELMO; THE DISTRICT ATTORNEY PHILADELPHIA;
       THE ATTORNEY GENERAL OF THE STATE OF PENNSYLVANIA,

                                                                Appellants


                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                 (No. 2-04-cv-05916)
                       District Judge: Hon. Timothy J. Savage

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 8, 2016

         Before: CHAGARES, VANASKIE, and SHWARTZ, Circuit Judges.

                                 __________________

                                JUDGMENT ORDER
                                ___________________

      This cause came to be considered on the record from the United States District

Court for the Eastern District of Pennsylvania and was submitted pursuant to Third

Circuit LAR 34.1(a) on March 8, 2016.

      While on appeal, the United States Supreme Court decided Montgomery v.

Louisiana, 577 U.S. ___ (2016). Appellee now seeks remand and represents to the Court
that Appellants are in agreement that remand is appropriate. We hold that the District

Court should have the opportunity to consider the implications of Montgomery in the first

instance. For that reason, it is now hereby ORDERED and ADJUDGED by this Court

that the District Court's order dated September 6, 2012 is VACATED and REMANDED

for proceedings not inconsistent with Montgomery.

                                         BY THE COURT:



                                         s/ Michael A. Chagares
                                         Circuit Judge



ATTEST:

s/Marcia M. Waldron
Clerk

Dated: March 15, 2016